Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action is responsive to the arguments filed on 10/22/2021.  Claims 28-31 are new.  Claims 1-3, 7-19, 22-31 are pending.  Applicant’s arguments have been considered.  Applicant’s arguments to the prior art Wertz is found persuasive.  Claims 1-3, 7-19, 22-31 are non-finally rejected for reasons herein below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7, 9-13, 16, 18, 19, 22-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo (US 2015/0099155) in view of Friedl-Goeppentin (US 2014/0186660).
Regarding claim 1, 2, Guo discloses a lead-acid battery, comprising: a battery plate comprising lead [0002], 
and a pasting paper for use in a battery, comprising: a non-woven fiber web, comprising:
a plurality of cellulose fibers [0022], 
wherein the plurality of cellulose fibers makes up greater than or equal to 20 wt% and less than or equal to 80 wt% [0026].
   wherein the plurality of cellulose fibers has an average fiber diameter of greater than or equal to 1 micron [0022],
a plurality of glass fibers, and wherein the plurality of glass fibers has an average fiber diameter of greater than or equal to 1 micron [0003].  
Regarding “wherein the plurality of glass fibers makes up greater than or equal to 10 wt% and less than or equal to 50 wt% of the non-woven fiber web based on the total weight of the non-woven fiber web,” Guo discloses a range of 15-85% [0026].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 13, the plurality of glass fibers comprise microglass fibers [0020].
Regarding claims 1, 2, Guo discloses a plurality of multicomponent fibers [0023], but does not disclose wherein the fibers in the plurality of multicomponent fibers each comprise two or more components.  It is noted that the component fiber of Guo dissolves with acid electrolyte.  Friedl-Goeppentin teaches that a multifunctional web comprising natural fibres and heat-sealable fibres in that when the multifunctional web is brought into contact with sulphuric acid, the natural fibres are disintegrated over time whereas a net of synthetic heat-sealed fibres remains, which maintains the paste on the grid and prevents the formation of a gap thereby reducing the friction and limiting erosion of the lead plate [0010]. Heat-sealable fibres include bicomponent fibres [0031]. Friedl-Goeppentin teaches:
Regarding claim 28, the multicomponent fibers comprise a synthetic polymer component [0031].
Regarding claim 29, the plurality of multicomponent fibers comprise bicomponent fibers, and wherein the bicomponent fibers comprise core/sheath fibers, split fibers, side-by-side fibers, and/or island-in-the-sea fibers [0031].
Regarding claim 31, the multicomponent fibers comprise two synthetic polymer components, and wherein the two synthetic polymer components are different from each other [0031].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add bicomponent fibres of Friedl-Goeppentin to the paper of Guo for the benefit of preventing a formation of a gap on an electrode plate.
Regarding claim 30, the bicomponent fibers of Fredl-Goeppentin will help to bond the glass fibers of Guo together. 
Regarding claims 1, 2, Friedl-Goeppentin does not teach “wherein the plurality of multicomponent fibers has an average fiber diameter of greater than or equal to 1 micron”.  Guo teaches that the cellulose fiber diameter is 0.01-5 um [0022], and the glass fiber diameter is 8-30 um [0022].  It is noted that forming the diameter of the bicomponent fibers of Friedl-Goeppentin in a similar range of diameters of the cellulose and glass fibers of Guo would have been within the skill of an ordinary artisan, absent criticality of the diameter of the multicomponent fibers.
Further, Guo discloses the glass fiber mat may include mainly glass microfibers, or fibers having a fiber diameter of between about 0.01 and 5 um. The resulting reinforcement mat may include mainly or only glass microfibers that are entangled with the components fibers, or that are bonded with a component fiber mat(s). Such a reinforcement mat may have exceptional wetting and wicking capabilities.  Guo discloses that fiber diameter is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the bicomponent fiber diameter of Friedl-Goeppentin for the benefit of forming an entanglement in the paper.
Regarding claim 2, wherein the plurality of multicomponent fibers makes up greater than or equal to 10 wt% and less than or equal to 50 wt% of the non-woven fiber web based on the total weight of the non-woven fiber web, see Friedl-Goeppentin [0032], In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 2, wherein the pasting paper has a thickness of less than 0.2 mm, see Guo [0033], In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Regarding claim 10 “wherein a binder resin makes up less than or equal to 10 wt% of the pasting paper based on the total weight of the pasting paper”, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust a binder resin to the paper of Guo for the benefit of appropriately binding the fibers together.
Regarding claim 7, wherein the pasting paper has an air permeability of less than or equal to 300 CFM, and regarding claim 18, wherein the pasting paper is configured to have an air permeability of greater than or equal to 100 CFM and less than or equal to 1300 CFM after storage in 1.28 spg sulfuric acid at 75 °C for 7 days, Friedl-Goeppentin teaches a lead-acid battery pasting paper with good air permeability to allow humidity and air to go through the separator in the oven during curing [0037].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the air permeability of the paper of Guo and Friedl-Goeppentin for the benefit of allowing good air flow during manufacturing.  
Regarding claim 9, wherein the pasting paper is configured to have a dry tensile strength in a machine direction of greater than or equal to 1 lb/in after storage in 1.28 spg sulfuric acid at 75 °C for 7 days, it refers to the storage conditions of the paper. Friedl-Goeppentin also recognizes the dry tensile strength as a result-effective variable.  See the Table in [0065].  Regardless of the experimental conditions or the storage conditions of the paper, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the dry tensile strength of the paper of Guo and Friedl-Goeppentin to prevent tearing during manufacturing.
Regarding claim 19 “wherein the pasting paper has an electrical resistance of greater than or equal to 5 milliohm-cm2 and less than or equal to 100 milliohm-cm2,” the glass fiber mat of Guo modified by Friedl-Goeppentin would meet the inherent property.  A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  In re Robertson, 49 USPQ2d 1949 (1999).
Regarding claim 22, a lead-acid battery comprising the pasting paper wherein the lead-acid battery comprises an electrolyte, and wherein the electrolyte comprises sulfuric acid [0035].
Regarding claim 23, a lead-acid battery, as in claim 22, wherein, upon exposure of the battery plate to the electrolyte, at least a portion of the pasting paper dissolves in the electrolyte”, the instant Specification states:
In some embodiments, a battery plate and a pasting paper disposed thereon may be exposed to an electrolyte (e.g., during battery fabrication, during battery assembly). In certain cases, at least a portion of the pasting paper may dissolve in the electrolyte upon exposure of the battery plate and the pasting paper to the electrolyte. The remaining pasting paper may have a 10more open structure (e.g., as evidenced by a larger mean pore size and/or larger air permeability), and so may be more permeable to the electrolyte and/or gas, than the pasting paper prior to partial dissolution. The more open structure may still be sufficiently strong and impermeable to the battery paste (e.g., lead, lead dioxide) to prevent appreciable battery paste shedding (e.g., lead shedding, lead dioxide shedding). For instance, the pasting paper may 15initially comprise a non-woven fiber web comprising a plurality of cellulose fibers that are configured to dissolve in the electrolyte (e.g., an electrolyte such as sulfuric acid, such as sulfuric acid at a concentration of 1.28 spg), and pluralities of glass fibers and multicomponent fibers that are configured to not dissolve in the electrolyte. After dissolution of at least a portion of the pasting paper (e.g., at least a portion of the plurality of cellulose fibers, or the entirety of the 20plurality of cellulose fibers), the non-woven fiber web may still comprise the plurality of glass fibers and the plurality of multicomponent fibers. These remaining fibers may make up a sufficient percentage of the non-woven fiber web and may be bound together sufficiently strongly to provide advantages to the resulting battery, such as preventing battery paste shedding (page 7, 2nd paragraph).  Zguris also discloses a sulfuric acid solution with a concentration of 1.28 spg (10:20-30).
Regarding claim 24, a lead-acid battery as in  claim 23, wherein, after dissolution of at least a portion of the pasting paper in the electrolyte, a mean pore size of the pasting paper is greater than a mean pore size of the pasting paper prior to dissolution of at least a portion of the pasting paper in the electrolyte, and regarding claim 25, a lead-acid battery as in claim 23, wherein, after dissolution of at least a portion of the pasting paper in the electrolyte, an air permeability of the pasting paper is greater than an air permeability of the pasting paper prior to dissolution of at least a portion of the pasting paper in the electrolyte, the instant Specification states:
In some embodiments, a battery plate and a pasting paper disposed thereon may be exposed to an electrolyte (e.g., during battery fabrication, during battery assembly). In certain cases, at least a portion of the pasting paper may dissolve in the electrolyte upon exposure of the battery plate and the pasting paper to the electrolyte. The remaining pasting paper may have a 10more open structure (e.g., as evidenced by a larger mean pore size and/or larger air permeability), and so may be more permeable to the electrolyte and/or gas, than the pasting paper prior to partial dissolution. The more open structure may still be sufficiently strong and impermeable to the battery paste (e.g., lead, lead dioxide) to prevent appreciable battery paste shedding (e.g., lead shedding, lead dioxide shedding). For instance, the pasting paper may 15initially comprise a non-woven fiber web comprising a plurality of cellulose fibers that are configured to dissolve in the electrolyte (e.g., an electrolyte such as sulfuric acid, such as sulfuric acid at a concentration of 1.28 spg), and pluralities of glass fibers and multicomponent fibers that are configured to not dissolve in the electrolyte. After dissolution of at least a portion of the pasting paper (e.g., at least a portion of the plurality of cellulose fibers, or the entirety of the 20plurality of cellulose fibers), the non-woven fiber web may still comprise the plurality of glass fibers and the plurality of multicomponent fibers. These remaining fibers may make up a sufficient percentage of the non-woven fiber web and may be bound together sufficiently strongly to provide advantages to the resulting battery, such as preventing battery paste shedding (page 7, 2nd paragraph).  It is noted that Guo modified by Friedl-Goeppentin also meet claims 24 and 25.


Claims 8, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo (US 2015/0099155) in view of Friedl-Goeppentin (US 2014/0186660) as applied to claim 1, 2, further in view of Ketzer (S 2015/0099189).
Regarding claim 8, 26, wherein the pasting paper has a 1.28 spg sulfuric acid wicking height of greater than or equal to 3 cm.  Ketzer teaches a non-woven fiber mat for a lead-acid battery.  The nonwoven fiber mat may include a wetting component a wetting component that is applied to nonwoven fiber mat to increase the wettability/wickability of the nonwoven fiber mat. The wettability/wickability of the nonwoven fiber mat may be increased such that the nonwoven fiber mat has or exhibits an average water wick height and/or water/acid solution wick height of at least 0.5 cm after exposure to water and/or the water/acid solution for 10 minutes in accordance with a test conducted according to method ISO8787. [0003].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the wicking height of the paper of Guo for the benefit of having good wettability of the electrolyte.

Claims 11, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo (US 2015/0099155) in view of Friedl-Goeppentin (US 2014/0186660) as applied to claim 1, further in view of Zguris (US 6495286).
Regarding claim 11, wherein the plurality of cellulose fibers comprises fibrillated cellulose fibers, Zguris teaches that comparatively small additions of wood pulp, if beaten or refined to a sufficient degree to produce a highly fibrillated cellulose fiber, to a glass fiber furnish suitable for use in making battery separator material, (1) cause surprisingly high increases in some of the strength properties of separator made from the furnish, (2) improve the cut through resistance of a separator made from the furnish, (3) and have a unique characteristic in that they hold a greater proportion of acid introduced thereunto when the separator is subsequently compressed (4:15-20).  Regarding claim 12, wherein the plurality of cellulose fibers have a Canadian standard freeness of greater than or equal to 45 CSF and less than or equal to 800 CSF (4:39-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the cellulose fibers of Friedl-Goeppentin into a highly fibrillated cellulose fiber, as taught by Zguris, for the benefit of having high strength.


Claims 14, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo (US 2015/0099155) in view of Friedl-Goeppentin (US 2014/0186660) as applied to claim 1, further in view of Clement (US 2014/0272535).
Regarding claim 14, wherein the plurality of glass fibers comprise chopped strand glass fibers, Clement teaches the glass fibers of any or all of the coarse fiber region and each of the fine fiber regions includes microglass fibers, chopped strand glass fibers, or a combination thereof. Microglass fibers and chopped strand glass fibers are known to those skilled in the art. One skilled in the art is able to determine whether a glass fiber is microglass or chopped strand by observation (e.g., optical microscopy, electron microscopy). The terms refer to the technique(s) used to manufacture the glass fibers. Such techniques impart the glass fibers with certain characteristics. In general, chopped strand glass fibers are drawn from bushing tips and cut into fibers in a process similar to textile production. Chopped strand glass fibers are produced in a more controlled manner than microglass fibers, and as a result, chopped strand glass fibers will generally have less variation in fiber diameter and length than microglass fibers. Microglass fibers are drawn from bushing tips and further subjected to flame blowing or rotary spinning processes. In some cases, fine microglass fibers may be made using a remelting process. In this respect, microglass fibers may be fine or coarse. As used herein, fine microglass fibers are less than 1 .mu.m in diameter and coarse microglass fibers are greater than or equal to 1 .mu.m in diameter [0036].  Microglass fibers may also have chemical differences from chopped strand glass fibers. In some cases, though not required, chopped strand glass fibers may contain a greater content of calcium or sodium than microglass fibers. For example, chopped strand glass fibers may be close to alkali free with high calcium oxide and alumina content. Microglass fibers may contain 10-15% alkali (e.g., sodium, magnesium oxides) and have relatively lower melting and processing temperatures [0037].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add either microglass or chopped strand as glass fibers in the glass mat of Guo and Friedl-Goeppentin depending on the desired physical and chemical properties of the glass mat.
Regarding claim 16 “wherein the pasting paper has a specific surface area of greater than or equal to 0.1 m2/g and less than or equal to 10 m2/g”, Clement teaches a glass mat separator has a critical role in electrolyte filling. Any change in the physical properties of this material can drastically change the quality of the filled and formed battery. The separator structure, degree of compression and fiber composition have a significant influence on how well an unfilled element will accept electrolyte.  Clement discloses a specific surface area of 1.0 m2/g to 2.5 m2/g for fine fiber region, and 0.1 m2/g to 1.0 m2/g for the coarse fiber region [0048, 0049].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the specific surface area of the glass mat of Guo and Friedl-Goeppentin for the benefit of controlling the structural characteristics of the glass mat.


Claim 3  is rejected under 35 U.S.C. 103(a) as being unpatentable over Guo (US 2015/0099155) in view of Friedl-Goeppentin (US 2014/0186660) and Ketzer (US 2015/0099189).
Regarding claim 3, Guo discloses a pasting paper for use in a battery, comprising: a non-woven fiber web, comprising:
a plurality of cellulose fibers [0022], 
wherein the plurality of cellulose fibers [0026].
   wherein the plurality of cellulose fibers has an average fiber diameter of greater than or equal to 1 micron [0022],
a plurality of glass fibers, and wherein the plurality of glass fibers has an average fiber diameter of greater than or equal to 1 micron [0003].  
Regarding claim 3, Guo discloses a plurality of multicomponent fibers [0023], but does not disclose wherein the fibers in the plurality of multicomponent fibers each comprise two or more components.  It is noted that the component fiber of Guo dissolves with acid electrolyte.  Friedl-Goeppentin teaches that a multifunctional web comprising natural fibres and heat-sealable fibres in that when the multifunctional web is brought into contact with sulphuric acid, the natural fibres are disintegrated over time whereas a net of synthetic heat-sealed fibres remains, which maintains the paste on the grid and prevents the formation of a gap thereby reducing the friction and limiting erosion of the lead plate [0010]. Heat-sealable fibres include bicomponent fibres [0031]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to add bicomponent fibres of Friedl-Goeppentin to the paper of Guo for the benefit of preventing a formation of a gap on an electrode plate.
Friedl-Goeppentin does not teach “wherein the plurality of multicomponent fibers has an average fiber diameter of greater than or equal to 1 micron”.  Guo teaches that the cellulose fiber diameter is 0.01-5 um [0022], and the glass fiber diameter is 8-30 um [0022].  It is noted that forming the diameter of the bicomponent fibers of Friedl-Goeppentin in a similar range of diameters of the cellulose and glass fibers of Guo would have been within the skill of an ordinary artisan, absent criticality of the diameter of the multicomponent fibers.
Further, Guo discloses the glass fiber mat may include mainly glass microfibers, or fibers having a fiber diameter of between about 0.01 and 5 um. The resulting reinforcement mat may include mainly or only glass microfibers that are entangled with the components fibers, or that are bonded with a component fiber mat(s). Such a reinforcement mat may have exceptional wetting and wicking capabilities.  Guo discloses that fiber diameter is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the bicomponent fiber diameter of Friedl-Goeppentin for the benefit of forming an entanglement in the paper.
Regarding wherein the pasting paper has a thickness of less than 0.2 mm, see Guo [0033], In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding wherein the pasting paper has an air permeability of less than or equal to 300 CFM, and regarding claim 18, wherein the pasting paper is configured to have an air permeability of greater than or equal to 100 CFM and less than or equal to 1300 CFM after storage in 1.28 spg sulfuric acid at 75 °C for 7 days, Friedl-Goeppentin teaches a lead-acid battery pasting paper with good air permeability to allow humidity and air to go through the separator in the oven during curing [0037].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the air permeability of the paper of Guo and Friedl-Goeppentin for the benefit of allowing good air flow during manufacturing.  
	Friedl-Goeppentin clearly teaches that air permeability is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
Regarding wherein the pasting paper is configured to have a dry tensile strength in a machine direction of greater than or equal to 1 lb/in after storage in 1.28 spg sulfuric acid at 75 °C for 7 days, it refers to the storage conditions of the paper.  Friedl-Goeppentin also recognizes the dry tensile strength as a result-effective variable.  See the Table in [0065].  Regardless of the experimental conditions or the storage conditions of the paper, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the dry tensile strength of the paper of Guo and Friedl-Goeppentin to prevent tearing during manufacturing.
	Friedl-Goeppentin clearly teaches that the dry tensile strength is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.

Regarding wherein the pasting paper has a 1.28 spg sulfuric acid wicking height of greater than or equal to 3 cm, Ketzer teaches a non-woven fiber mat for a lead-acid battery.  The nonwoven fiber mat may include a wetting component a wetting component that is applied to nonwoven fiber mat to increase the wettability/wickability of the nonwoven fiber mat. The wettability/wickability of the nonwoven fiber mat may be increased such that the nonwoven fiber mat has or exhibits an average water wick height and/or water/acid solution wick height of at least 0.5 cm after exposure to water and/or the water/acid solution for 10 minutes in accordance with a test conducted according to method ISO8787. [0003].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the wicking height of the paper of Guo for the benefit of having good wettability of the electrolyte.  Ketzer clearly teaches that wickability is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
	Ketzer clearly teaches that the wicking height is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.


Claims 15, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo (US 2015/0099155) in view of Friedl-Goeppentin (US 2014/0186660) as applied to claim 1, further in view of Guo (US 2015/0099153).
Regarding claim 15, wherein the pasting paper has a mean pore size of greater than or equal to 2 microns and less than or equal to 100 microns, regarding claim 17 “wherein the pasting paper is configured to have a mean pore size of greater than or equal to 2 microns and less than or equal to 300 microns after storage in 1.28 spg sulfuric acid at 75 °C for 7 days,” Guo ‘153 discloses a reinforcement mat for a lead-acid battery having a pore size of 5 um-5 mm [0043].  Guo ‘153 discloses that the fiber mat is disposed within the paste of active material [0008].   It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the pores of the paper of Guo modified by Friedl-Goeppentin, as taught by Guo ‘153, for the benefit of disposing the active material paste within the paper.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  


Response to Arguments
Arguments dated 7/25/2022 are moot in view of the new grounds of rejections.
To address relevant arguments dated 10/22/2021, 
It is noted that the heat-sealable fibers of Freidl-Goeppentin are hydrophilic [0050], and hence assist in the hydrophilicity of the fiber mat of Guo.  There is no evidence that the fibers of Freidl-Goeppentin are less hydrophilic than the glass fibers of Guo.
Regarding Applicant’s unexpected results, Table 1 of the instant Specification does not compare Sample 1, 2, and 3 with a comparative example having both cellulose fibers and glass fibers.  Hence, this argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724